CAHIER DES CHARGES- TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ETRE

REALISES PAR LES PLATRES TUNISIENS TITULAIRE D'UNE CONCESSION
D'EXPLOITATION

DE SUBSTANCES MINERALES CLASSEES « MINES »

Article premier : Objet du cahier des charges- type

Le Présent cahier des charges-type prévu par le Code Minier promulgué par la
loi N° 2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les
clauses et conditions générales relatives à l'octroi d’une concession

RL d’exploitation de substances minérales classées « Mines » et à la production et

aux montants des travaux de recherche et d'équipement minima que Les Plâtres
Tunisens, ci-après désigné par le terme le «Titulaire », sera tenu d'effectuer à
l’intérieur du périmètre de la concession d’exploitation dite « Kef Abdallah » tel
que défini à l’article 2 du présent cahier.

Art. 2.- Délimitation du périmètre de la concession d ’exploitation

La concession visée à l’article premier du présent cahier dés charges est
délimitée comme suit :

-
Sommets N° des repères Sommets N° des repères
L 290558 3 292552
2 292558 4 290552
1 290558

et comporte deux (3) périmètres élémentaires soit une superficie globale de
mille deux cents (1200) hectares

Art. 3.- Obligation de travaux minima
le Titulaire s’engage à exécuter, sur le site de sa concession, le programme

minimum des travaux de recherche, d’infrastructure minière et d'équipement tel
que fixé aux articles 4 et 5 du présent cahier des charges , sous peine d’être

considéré comme n’ayant pas honoré ses engagements.

Art. 4.- Exécution des Travaux minima

Le Titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d’exploitation, les travaux minima nécessaires pour assurer la production et
honorer les engagements prévus à l’article 5 du présent cahier des charges. Ces
travaux auxquels est consacrée une enveloppe minimale de deux millions
trois cent mille ( 2 300 000 ) dinars sur 10 ans, consistent en :

> Ouverture de nouvelles carrières, travaux préparatoires, travaux de
découvertures du gisement

> Préparation de plates formes et ouverture de pistes d’accès aux fronts

> Travaux d’évacuation d’eau

>

Foration, minage , triage/criblage, chargement et transport du minerai de
gypse vers l’usine de calcination à Meknassy ville

Y

Elargissement du parc d’engins

Travaux de réhabilitation du site d’extraction au fur et à mesure de
l’avancement des travaux d’exploitation

Y

Art, 5.- Engagements minima du Titulaire

Le Titulaire s’engage dans le cadre de la concession d’exploitation à ce qui
suit :

. produire annuellement un tonnage fixé à 500 000 tonnes /an de minerai de
gypse

. investir un montant global sur 10 ans, de huit cent mille (800 000) dinars
pour l’acquisition de matériels et d’équipements nécessaires à l’exploitation,
détaillé comme suit :

-_ Chargeuse sur pneu

- Benne semi-remorque

-__ Tracteur semi-remorque

-__ Station de criblage

- Renouvellement du parc machines actuellement en service sur la carrière

- Remplacement de deux bennes + deux tracteurs (2007-2009)

- Remplacement de chargeuses au cours de la période 2010- 2012

- Remplacement de pelles au cours de la période 2010- 2012

- Poursuivre les travaux de recherche à l’intérieur du périmètre de la
concession dans les limites de 2 % du chiffres d’affaires annuel suivant le
programme de recherche arrêté annuellement afin de renouveler les réserves.

Art.6.- Documentation fournie par l’ Autorité Concédante

En plus de la possibilité d’accéder aux banques des données nati
matière de géologie et d’exploitation minière prévue à l’article 93 ,
- Ja géologie générale de la Tunisie ,
-_ l’hydrologie et l’inventaire des ressources hydriques ,
- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements
touchant à la Défense Nationale ou des renseignements fournis par les Titulaires
des concessions d’exploitation en cours de validité et dont la divulgation à des
tiers ne peut être faite qu’avec l’accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une réglementation
appropriée, suivant les saines pratiques admises dans l'industrie minière
internationale, en vue d’une exploitation rationnelle des ressources naturelles

découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l’autorité
concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions
et tarifs prévus par la législation en vigueur et sur un pied de stricte égalité avec
les autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer:son activité de
recherche et d'exploitation des substances minérales, de compléter l’équipement
et l'outillage public existant, ou d'exécuter des travaux présentant un intérêt
public général , il devra en informer l'Autorité Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité desdites
installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l’Etat ou de l’utilisation de l’outillage public, seront

accordées au Titulaire pour la durée de validité de la concession d’exploitation
et ce, conformément à la législation et à la réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article
donnent lieu au versement par le Titulaire des droits d'enregistrement, taxes et
redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire , conformément 4 la réglementation
en vigueur relative à l'occupation du domaine public maritime, l'acquisition , à
ses frais, d'un poste d'embarquement pour permettre le chargement des
substances minérales provenant de la concession ainsi que d'une surface de
terre-plein nécessaires à l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à
des polices d'abonnement temporaires ou permanentes aux réseaux publics
de distribution de l'eau potable ou industrielle, dans la limite de ses besoins
légitimes, et dans la limite des débits dont ces réseaux peuventt disposer et
ce, conformément aux dispositions du Code des Eaux .

Les abonnements seront consentis suivant les clauses, conditions générales et
tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés par les services
du ministère chargé des eaux à la demande du Titulaire et à ses frais , suivant les
clauses et conditions techniques applicables aux branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire , pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies
ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques
applicables aux réseaux publics tunisiens. Ces projets sont approuvés par
l'Autorité Concédante après enquête parcellaire.

L’Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l’enquête parcellaire et pour
raccorder au plus court et selon les règles de l’art les installations du Titulaire
aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de la concession et
sont assujettis à toutes les réglementations et à tous les contrôles appliqués aux
installations de production et de distribution d'énergie similaires.

le Titulaire produisant de l'énergie électrique pour l’alimentation de ses
chantiers peut céder au prix de revient tout excédent d'énergie par rapport à ses
besoins propres à un organisme désigné par l’Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les bâtiments ,
les ouvrages de toute nature, les installations minières et leurs dépendances
légales en bon état et d'exécuter en particulier les travaux d’entretien des puits
d’extraction du tout - venant, des travers-banc, des installations de pompage des
eaux d’exhaure etc...

Art.16.- Contrôle et visites techniques

le Titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du Ministère chargé des Mines suivant les dispositions prévues par
le Code Minier. :

Art.17.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d’entreprises ou de sous-traitants de nationalité
tunisienne tant que les prix, la qualité et les délais de livraison offerts demeurent
équivalents aux offres étrangères.

En outre , le Titulaire est tenu , conformément aux dispositions de l’article 75 du
Code Minier, d'employer en priorité les tunisiens.

Art.18.- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du Territoire
conformément à la réglementation en vigueur.

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l'Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle. PR

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre
système de mesure sous réserve de tenir les données à la disposition de tout
demandeur officiel dans une formulation convertie au système métrique.

Art, 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en utilisant les
fonds de cartes ou de plans établis par d'autres services topographiques à
condition qu’ils soient agréés par l’Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité Concédante et
le service topographique concerné, ces cartes et plans pourront être établis par
les soins et aux frais du Titulaire, aux échelles et suivant les procédés les mieux
adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre
les risques d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient
reconnus provenir de son exploitation de la Mine. Ledit délai ne s’applique pas
aux dommages résultant des accidents du travail et des maladies
professionnelles lesquels demeurent régis par la législation en vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier
des Charges, s'il justifie que le manquement aux dites obligations est motivé par
un cas de force majeure et ce, conformément aux dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant
un caractère à la fois imprévisible et irrésistible empêchant la partie qui en est
affectée d'exécuter tout ou partie des obligations mises à sa charge par le Cahier
des Charges tels que :

1- tous phénomènes naturels y compris les inondations, incendies,
tempêtes, foudres, glissements de terrain ou tremblements de terre dont
l'intensité est inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;

3- grèves à l'exception de celles du personnel du Titulaire;
4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale
durée de la validité de la concession d’exploitation sur laquelle ces retards se
sont produits.

Art.23.- Arbitrage

Tout différend relatif à l'application du présent cahier des charges entre
l'Autorité Concédante et le Titulaire sera tranché à l’amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est porté
devant la justice conformément à la réglementation en vigueur.

“AG Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être
“ soumis à l’arbitrage.

Je, soussigné, Abderrahmen TOUHAMI, Directeur Général de la Société Les
Plâtres Tunisiens, reconnais avoir pris connaissance de

Toutes les dispositions et conditions prévues par le présent
cahier des charges et m’engage en vertu d’elles.

Fait à Tunis le15 Mai 2006

Le Directeur Général
Abderrahmen TOUHAMI

Vu pour la légalisation df si L
A lu A: M £ ui Val
